Citation Nr: 0738259	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  03-30 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals 
of a fractured left (minor) ulnar styloid with possible 
nonunion of the ulnar styloid on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from July 1981 to July 
1985 and from April 1986 to April 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
testified at a Board hearing at the RO in January 2004.  

The Veteran's Law Judge who conducted the January 2004 
hearing has left employment with the Board.  The veteran was 
informed via correspondence dated in October 2007 of this 
fact and of his right to request a hearing to be conducted by 
another Veteran's Law Judge who would decide the case.  The 
same month, the veteran indicated that he did not desire to 
attend an additional hearing.  

At the time of an August 2004 Board decision, it was 
determined that the veteran had raised a claim of entitlement 
to compensation for the loss of use of the left hand.  The 
matter was referred to the RO for development and initial 
consideration.  In a March 2005 Board decision, it was again 
noted that the veteran had raised a claim of entitlement to 
compensation for loss of use of the left hand.  In October 
2005, the RO incorrectly included the issue of entitlement to 
additional compensation due to loss of use of the left upper 
extremity on a supplemental statement of the case.  The RO 
must consider the claim on an initial basis, inform the 
veteran of the decision and then wait for a timely notice of 
disagreement before the issue is put in appellant status.  
See 38 C.F.R. §§ 19.31, 20.101, 20.200 et seq. 

In June 2005, the RO denied a claim for a rating in excess of 
30 percent for sleep apnea.  In August 2005, the veteran 
submitted a statement requesting reconsideration of the June 
2005 rating.  He indicated that he thought he should be 
assigned a 50 percent evaluation.  He further indicated that, 
if his reconsideration request was not granted, then the 
statement should be considered a notice of disagreement.  In 
March 2007, the RO granted an increased rating to 50 percent 
for the service-connected sleep apnea.  The Board finds that 
the March 2007 rating decision, while not styled as such, was 
a reconsideration of the veteran's sleep apnea claim as he 
requested in August 2005.  The reconsideration request was 
granted and the veteran was assigned the full amount of the 
benefits sought.  There is no indication in the claims file 
demonstrating that the veteran was still pursuing a claim for 
an increased rating for sleep apnea.  The Board finds the 
issue of entitlement to a rating in excess of 50 percent for 
sleep apnea is not presently in appellant status.  


FINDING OF FACT

The evidence in this case does not show a marked interference 
with employment or frequent periods of hospitalization due to 
the veteran's service-connected residuals of a fractured left 
ulnar styloid with possible nonunion of the ulnar styloid, so 
as to render impractical the application of the regular 
schedular standards.


CONCLUSION OF LAW

The criteria for referral for an increased disability rating 
for service-connected residuals of a fractured left ulnar 
styloid with possible nonunion of the ulnar styloid on an 
extra-schedular basis are not met.  38 C.F.R. § 3.321(b)(1) 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in August 2004, 
April 2005 and July 2005 VCAA letters have informed the 
appellant of the information and evidence necessary to 
warrant entitlement to the benefit sought.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The Board also notes that the July 2005 VCAA letter expressly 
notified the appellant that he should submit any pertinent 
evidence in his possession.  The requirements of 38 C.F.R. § 
3.159(b)(1) have been met.  The Board finds that all notices 
required by VCAA and implementing regulations were furnished 
to the appellant and that no useful purpose would be served 
by delaying appellate review of the issue decided herein to 
send out additional VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  Subsequent to the rating decision on 
appeal, the RO did provide notice to the claimant regarding 
what information and evidence was needed to substantiate the 
claim and the veteran has had the chance to submit evidence 
in response to the VCAA letters.  Under these circumstances, 
the Board finds that all notification and development action 
needed to render a fair decision on the claim has been 
accomplished and that adjudication of the claim, without 
directing or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
appellant.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claim as well as with notice of the types of 
evidence necessary to establish a rating and effective date 
for the disabilities on appeal in an August 2007 VCAA letter.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims. 
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The record demonstrates that all VA records have 
been obtained.  The veteran has been afforded appropriate VA 
examinations.  The requirements of 38 C.F.R. § 3.159(c)(4) 
have been met.  No additional pertinent evidence has been 
identified by the appellant as relevant to the issue on 
appeal.  In August 2007, the veteran submitted a statement 
indicating that he had no further evidence to submit in 
support of his claim.  Under the circumstances of this 
particular case, no further action is necessary to assist the 
appellant.

Analysis

In February 2002, the veteran submitted claims of entitlement 
to service connection for various disabilities including for 
residuals of the fractured left ulnar styloid.  In August 
2002, the RO granted service connection, in part, for the 
residuals of the fractured ulnar styloid and assigned a 20 
percent evaluation.  In January 2003, the veteran submitted a 
notice of disagreement with the August 2002 decision, 
claiming that the residuals of the fractured ulnar styloid 
should be assigned a higher disability evaluation.  He 
reported that his wrist injury prevented him from performing 
any type of weight bearing activity, he had reduced sensation 
and he also had chronic pain.  He alleged that his left wrist 
was useless.  In August 2004, the Board denied the veteran's 
claim for a rating in excess of 20 percent for the residuals 
of the fractured left ulnar styloid on a schedular basis.  
The Board also determined that the RO should consider the 
claim on an extraschedular basis.  

Ordinarily, the VA Schedule for Rating Disabilities will 
apply unless there are exceptional or unusual factors which 
would render application of the schedule impractical.  See 
Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to 
the regulation, an extraschedular disability rating is 
warranted upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b)(1).  An exceptional case is said to include such 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
The RO included 38 C.F.R. § 3.321(b)(1) in the October 2005 
supplemental statement of the case and considered the 
regulation in the veteran's case.  Accordingly, the Board 
will address the possibility of the assignment of an 
extraschedular rating for the increased disability rating at 
issue.

The Board finds that an increased rating is not warranted on 
an extraschedular basis.  The evidence of record does not 
demonstrate that the service-connected disability has 
resulted in frequent periods of hospitalization.  The veteran 
underwent surgery for his left arm problem during active duty 
in June 2000.  Subsequent clinical records indicate that the 
veteran healed satisfactorily after the surgery.  In February 
2001, another procedure was performed on the left wrist 
during active duty.  Subsequent clinical records again 
indicate that the veteran healed satisfactorily after the 
surgery.  

Post-service there is evidence demonstrating that the veteran 
underwent only one surgical procedure for the service-
connected left ulna/wrist disability.  In February 2005, a 
left distal ulnar resection (Darrach procedure) was 
conducted.  The Board finds that a single post-service 
surgical procedure does not equate to periods of frequent 
hospitalization.  The Board notes the surgery was apparently 
conducted on an out-patient basis.  After the February 2005 
procedure, the left upper extremity was immobilized from the 
date of the surgery until March 15, 2002.  As a result of 
this, the service-connected disability was assigned a 
temporary total convalescent rating for this period of time.  
The veteran has been compensated for the additional 
disability incurred as a result of this procedure.  

The Board finds that the evidence of record does not support 
a finding that the service-connected residuals of the left 
ulnar fracture are productive of marked interference with the 
veteran's employment.  The veteran testified in January 2004 
that the main reason he was unemployed was his left wrist 
disability.  However, there is no other evidence of record 
which supports this claim and the veteran's own statements 
contradict this allegation.  A December 2004 statement 
indicates that the veteran was employed at that time as a 
contractor.  A September 2005 clinical record indicates that 
the veteran quit employment due to mental problems.  In an 
October 2005 statement, the veteran indicated that he quit 
his employment as a consultant due to major depression.  He 
reported that he was a supervisor and did not use his left 
hand for anything.  

The examiner who conducted a May 2005 VA joints examination 
found that the veteran would be limited to perform only light 
activities with his left hand and wrist such as handling 
papers and driving.  The examiner specifically opined that 
the service-connected left wrist disability was not so severe 
as to preclude substantially gainful employment but, instead, 
restricted his ability to perform heavy or repetitive 
activities with the left hand.  

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran nor 
his representative.  The record does not show that the 
veteran has required frequent hospitalizations for left arm 
disability.  Indeed, it does not appear from the record that 
he has been hospitalized at all for that disability post-
service, but rather underwent one outpatient surgical 
procedure.  

Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  The 
veteran has indicated that he had difficulties due to his 
wrist but his other statements attribute his employment 
problems to disorders other than his left wrist.  There is 
nothing in the current evidence of record to indicate that 
the left wrist disability causes unusual impairment.  In 
addition, there is no evidence in the medical records of an 
exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  The 
Board therefore has determined that referral of the case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.


ORDER

Entitlement to a rating in excess of 20 percent for residuals 
of a fractured left ulnar styloid with possible nonunion of 
the ulnar styloid on an extraschedular basis is not 
warranted.  The appeal is denied.  



____________________________________________
BARBARA B. COPELAND 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


